Case 4:20-cv-02718 Document 1-6 Filed on 08/04/20 in TXSD Page 1 of 3




             EXHIBIT E
     Case 4:20-cv-02718 Document 1-6 Filed on 08/04/20 in TXSD Page 2 of 3
                                          EXHIBIT E




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

PEAKDAY KEP and NARYSYNUON KEP,               §
                                              §
      Plaintiffs                              §
                                              §
v.                                            §   CIVIL ACTION NO.
                                              §
CAPITOL ONE BANK, (USA), N.A.,                §
                                              §
      Defendants                              §

                           INDEX OF MATTERS BEING FILED

      Civil Cover Sheet

      Notice of Removal

              Exhibit A:    All executed process in the case
              Exhibit B:    Pleadings asserting causes of action, e.g. petitions, counterclaims,
                            cross actions, third party actions, interventions and all answers to
                            such pleadings
              Exhibit C:    All orders signed by the state judge
              Exhibit D:    The Register of Actions (docket sheet)
              Exhibit E:    An index of matters being filed
              Exhibit F:    A list of all counsel of record, including addresses, telephone
                            numbers and parties represented (Certificate of Attorneys and List
                            of Parties).

                                           Respectfully submitted:
                                           CONNER & WINTERS, LLP

                                           /s/ Douglas M. Selwyn
                                           Douglas M. Selwyn
                                           State Bar No. 18022250
                                           SD TX No. 507
                                           808 Travis Street, 23rd Floor
                                           Houston, Texas 77002
                                           Telephone: (713) 650-3850
                                           Facsimile: (713) 650-3851
                                           dselwyn@cwlaw.com
                                           ATTORNEYS FOR DEFENDANT,
                                           CAPITAL ONE BANK (USA), N.A.
          Case 4:20-cv-02718 Document 1-6 Filed on 08/04/20 in TXSD Page 3 of 3
                                                                    EXHIBIT E




                                                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing Defendant’s Index of Matters
Being Filed has been forwarded via certified mail, return receipt requested, on August 4, 2020, to
counsel for Plaintiffs:

                           William M. Walls, Esq.
                           2927 Broadway
                           Houston, Texas 77017

                                                                     /s/ Douglas M. Selwyn
                                                                    Douglas M. Selwyn




CO_Kep - Index of Matters Being Filed_ 08.03.20:7072219_1
